Exhibit 10.1

 

Program Agreement

 

This Program Agreement (“Agreement”) is entered into by and between Monaco Coach
Corporation (“Monaco”) and GE Commercial Distribution Finance Corporation
(“CDF”).

 

WITNESSETH:

 

WHEREAS, Monaco desires that CDF provide the Program to certain Dealers;

 

WHEREAS, Monaco and CDF desire to agree upon terms and conditions pursuant to
which CDF will provide the Program to Dealers.

 

NOW, THEREFORE, for and in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Monaco and CDF agree as follows:

 

1.             Definitions.

 

“Business Day” means any day the Federal Reserve Bank of Chicago is open for the
transaction of business

 

“Dealer” means any retail dealer of Inventory in the United States of America,
including Risk Pool Dealers.

 

“Guaranty” means the Guaranty by Monaco in Section 4 of this Agreement.

 

“Inventory” means goods consisting of recreational vehicles of any type sold by
Monaco.

 

“Prime Rate” means for any calendar month the highest “prime rate” published in
the “Money Rates” column of the Wall Street Journal on the first Business Day of
such month.

 

“Program” means the financing program for Risk Pool Dealers as set forth in this
Agreement.

 

“Risk Pool Facilities” means Risk Pool A Facilities and Risk Pool B Facilities.

 

“Risk Pool A Facilities” means the credit facilities designated for Risk Pool A
Dealers, provided by CDF to such Dealers and guaranteed by Monaco under this
Agreement.

 

“Risk Pool A Dealers” means Dealers which have been identified in writing by
Monaco and accepted by CDF for inclusion in a Risk Pool A Facility.

 

“Risk Pool A Guaranty Limit” means for each Risk Pool A Dealer, an amount which
is the greater of (a) One Hundred Thousand Dollars ($100,000), and (b)
twenty-five percent (25%) of such Risk Pool A Dealer’s outstanding principal
loan

 

1

--------------------------------------------------------------------------------


 

balance for Inventory under a Risk Pool A Facility (subject to the limits on
such loan balance provided in Section 3.2 hereof).

 

“Risk Pool B Facilities” means the credit facilities designated for a Risk Pool
B Dealers, provided by CDF to such Dealers and guaranteed by Monaco under this
Agreement.

 

“Risk Pool B Dealers” means Dealers which have been identified in writing by
Monaco and accepted by CDF for inclusion in a Risk Pool B Facility.

 

“Risk Pool B Guaranty Limit” means for each Risk Pool B Dealer, one hundred
percent (100%) of the Risk Pool B Dealer’s outstanding principal loan balance
for Inventory under a Risk Pool B Facility (subject to the limits on such loan
balance provided in Section 3.3 hereof).

 

“Risk Pool Dealers” means Dealers which are Risk Pool A Dealers or Risk Pool B
Dealers.

 

“Risk Pool Inventory” means Inventory financed for a Risk Pool Dealer and
allocated to a Risk Pool Facility.

 

“Terms Letter” means that certain Terms Letter, dated as of the date hereof,
executed by CDF and acknowledged by Monaco.

 

2.             Financing Terms.

 

2.1           Program Terms.  The terms for financing provided by CDF to Risk
Pool Dealers shall be in accordance with the terms set forth in the Terms
Letter.

 

2.2           Credit Underwriting and Documentation.  CDF will use its credit
underwriting and documentation practices.  All decisions regarding the approval
of Dealers for financing, credit facility amounts, documentation requirements
and management of the Dealers’ lending relationship with CDF will be solely
those of CDF.

 

3.             Risk Pool Facilities.

 

3.1           General.  The obligations of Risk Pool Dealers under the Risk Pool
Facilities will be guaranteed by Monaco in an amount not to exceed the Risk Pool
A Guaranty Limit or the Risk Pool B Guaranty Limit, as applicable.  These
Dealers will be mutually agreed upon in writing from time to time in the form of
Exhibit A attached hereto or in some other mutually acceptable writing between
the parties from time to time.

 

3.2           Risk Pool A Dealers.  Without limiting the ability of CDF and
Monaco to mutually agree on designating a Dealer as a Risk Pool A Dealer or the
amount of the Dealer’s obligations to be guaranteed, the Risk Pool A Dealers
will generally have the following characteristics:  (a) need for a temporary
increase in their CDF credit facility; (b) have satisfactory experience with
Monaco or CDF; (c) have a minimum of two years RV sales experience; and (d) have
a CDF credit facility or obtain a primary credit facility with CDF, subject to
CDF’s credit underwriting approval and complete documentation, prior to the
Dealer’s designation as a Risk Pool A Dealer.  The amount of the credit facility
dedicated to financing Inventory

 

2

--------------------------------------------------------------------------------


 

for each Risk Pool A Dealer will not be more than $5,000,000, unless agreed by
Monaco and CDF.  The total amount of Risk Pool A Facilities outstanding at any
time with respect to Risk Pool A Dealers will not exceed $15,000,000, unless
agreed by Monaco and CDF.

 

3.3           Risk Pool B Dealers.  Without limiting the ability of CDF and
Monaco to mutually agree on designating a Dealer as a Risk Pool B Dealer or the
amount of the Dealer’s obligations to be guaranteed, the Risk Pool B Dealers
will generally have the following characteristics:  (a) unable to obtain a
credit facility in an amount desired by the Dealer; (b) have satisfactory
experience with Monaco or CDF; (c) have a minimum of two years RV sales
experience; and (d) may or may not have a CDF credit facility, however, the
Dealer must obtain a credit facility with CDF, subject to CDF’s credit
underwriting approval and complete documentation, prior to the Dealer’s
designation as a Risk Pool B Dealer.  The amount of the credit facility
dedicated to financing Inventory for each Risk Pool B Dealer will not be more
than $2,000,000, unless agreed by Monaco and CDF.  The total amount Risk Pool B
Facilities outstanding at any time with respect to Risk Pool B Dealers will not
exceed $10,000,000, unless agreed by Monaco and CDF.

 

3.4           Risk Pool Inventory.

 

3.4.1        Purpose of Risk Pool Facilities.  The purpose of establishing a
credit facility for a Dealer under a Risk Pool Facility is to permit the Dealer
to obtain financing for greater amounts of Inventory that CDF would not
otherwise provide without the guaranty of Monaco.  A Dealer may have a credit
facility for Inventory which is not part of a Risk Pool Facility.

 

3.4.2        Identification of Risk Pool Inventory.  Inventory sold to Risk Pool
Dealers will be identified by Monaco as Risk Pool Inventory on a good faith
basis to accomplish the purposes of this Agreement.  Such identification will be
made at the time that the approval for the financing of the Inventory is
obtained.  In addition, Monaco will identify the Risk Pool Inventory on the
invoice, provided, that the failure to make such designation will not reduce
Monaco’s obligations.

 

3.4.3        Term in Risk Pool.  Inventory financed under Risk Pool A Facilities
will generally remain financed under Risk Pool A Facilities for 180 days from
the original invoice date and after such period, at CDF’s discretion, Inventory
in Risk Pool A Facilities will be transferred from Risk Pool A Facilities to the
Dealer’s credit facility outside of a Risk Pool A Facility.  Inventory financed
under Risk Pool B Facilities will remain in Risk Pool B Facilities until the
Dealer has paid CDF indefeasibly in full.

 

4.             Guaranty of Risk Dealers.  Monaco guarantees the full and
punctual payment and performance when due, whether upon demand, at maturity or
earlier by reason of acceleration or otherwise, and at all times thereafter, of
the outstanding principal amount of the indebtedness of each Risk Pool Dealer to
CDF for the Risk Pool Inventory, whether such indebtedness is direct, indirect,
acquired, joint and/or several, existing, future, arising before or after a
bankruptcy of a Risk Pool Dealer, contingent or otherwise in an amount not to
exceed: (a) the Risk Pool A Guaranty Limit with respect to Risk Pool A Dealers;
and (b) the Risk Pool B Guaranty Limit with respect to Risk Pool B Dealer
(collectively, the “Liabilities”).

 

3

--------------------------------------------------------------------------------


 

This Guaranty is a guarantee of payment and not of collection.  Subject at all
times to the Risk Pool A Guaranty Limit and the Risk Pool B Guaranty Limit,
Monaco agrees that the obligations of Monaco under this Guaranty shall be
unconditional irrespective of, at any time, (1) the invalidity or
unenforceability of the Liabilities or any agreement or instrument relating to
any of the Liabilities (collectively, the “Transaction Documents”), (2) any law,
regulation or order in effect in any jurisdiction affecting any of the terms or
the rights of CDF with respect to the Liabilities or the Transaction Documents,
(3) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Liabilities, or any other amendment or waiver of or any
consent to departure from any Transaction Document, (4) the absence of any
attempt to collect the Liabilities from any Risk Pool Dealer or from any other
person primarily or secondarily liable with respect to the Liabilities or of any
attempt to realize upon any collateral (whether securing the Liabilities, this
Guaranty or otherwise), (5) any exchange, release, non-perfection or other
impairment of any collateral or other security, whether relating to any Risk
Pool Dealer, Monaco, another guarantor or otherwise, (6) any release of or
settlement with any person (including, without limitation, any Risk Pool Dealer
and any other guarantor) liable in whole or in part, or any release or amendment
or waiver of or consent to departure from any other guaranty, for all or any of
the Liabilities, (7) CDF’s acceptance at any time of any additional collateral,
guarantees or other credit support relating to the Liabilities or this Guaranty,
(8) any dispute between CDF and any Risk Pool Dealer, or any termination of
credit of any Risk Pool Dealer or modification of the terms thereof, (9) the
disallowance in bankruptcy or other proceedings of all or any part of CDF’s
claim against any Risk Pool Dealer or any other person liable for any
Liabilities, and (10) any other circumstance which might otherwise constitute a
defense available to, or a discharge of, any Risk Pool Dealer, a guarantor or a
surety.

 

Without limiting the foregoing, but at all times subject to the Risk Pool A
Guaranty Limit and the Risk Pool B Guaranty Limit, CDF is hereby authorized,
without notice (which is hereby waived by Monaco) and without limiting or
otherwise impairing the liability of Monaco hereunder, from time to time to (1)
renew, extend, accelerate or otherwise change the time, place or manner for
payment of, or other terms relating to, the Liabilities, or otherwise modify,
amend, change or waive compliance with the terms of the Liabilities or any of
the Transaction Documents, (2) accept partial payments on the Liabilities, (3)
take collateral for the Liabilities and the obligations of any other person
primarily or secondarily liable on the Liabilities, and exchange, release,
realize upon or institute any proceeding to realize upon or liquidate any such
collateral, (4) apply such collateral and direct the order or manner of sale
thereof as CDF may determine in its discretion, (5) release or compromise, in
any manner, or collect or initiate any proceeding to collect the Liabilities or
any portion thereof, (6) extend additional loans, credit and financial
accommodations and otherwise create additional Liabilities, and (7) enforce or
institute any proceeding to enforce any other Guaranty of the Liabilities or
release, or compromise in any manner the obligations of, any other person
primarily or secondarily liable on the Liabilities.

 

Upon a default under any Transaction Document, CDF may proceed directly and at
once against Monaco to collect the full amount of all or any portion of the
liability of Monaco hereunder, without notice and without first proceeding
against any Risk Pool Dealer or any other person primarily or secondarily liable
on the Liabilities.  CDF shall have the exclusive right to determine the
application of payments and credits, if any, from Monaco, any Risk Pool Dealer,
or any other person primarily or secondarily liable on the Liabilities.

 

Until the Liabilities and other obligations of any Risk Pool Dealer to CDF shall
have been indefeasibly paid and discharged in full and all Transaction Documents
(including any commitments with respect to any Liabilities) have been
terminated, Monaco’s claims against any Risk Pool Dealer or any other person
primarily or secondarily liable on the Liabilities with respect to or on account
of any payment which Monaco may make on account of its obligations

 

4

--------------------------------------------------------------------------------


 

under this Guaranty, including without limitation, any right of subrogation,
contribution or indemnification or other reimbursement right will be subordinate
to CDF’s claims.  Nothing herein shall waive, and Monaco expressly reserves, all
rights of subrogation with respect to CDF’s rights and remedies under the Risk
Pool A Facilities and the Risk Pool B Facilities at all times after satisfaction
in full of the Liabilities and other obligations of any Risk Pool Dealer to CDF.

 

Monaco waives all right of set off and all notices, presentments, protests and
demands of any kind with respect to the Liabilities and this Guaranty (including
without limitation demands for performance, notices of non-payment or
non-performance, notices of protest, notices of dishonor and notices of
acceptance of this Guaranty) and promptness and diligence with respect to the
Liabilities.

 

Monaco agrees that the sale of inventory collateral by CDF to a person who is
liable to CDF under a guaranty, endorsement, repurchase agreement or the like
shall not be deemed to be a transfer subject to Section 9-618 of the Uniform
Commercial Code as in effect in any applicable jurisdiction or any similar
provision of any other applicable law, and Monaco waives any provision to the
contrary of such laws.  Monaco shall be liable to CDF for any deficiency
resulting from CDF’s disposition, regardless of the subsequent disposition of
the inventory by the purchaser. Any notice of a disposition shall be deemed
reasonable and properly given if given to Monaco at least 10 days before such
disposition in accordance with the notice provision below.

 

Any termination of the Agreement shall not affect the liability of Monaco under
this Guaranty with respect to Liabilities created or incurred prior to the
effective date of such termination.  Without limiting the foregoing, any such
termination shall not relate to any approval for Risk Pool Facilities given by
CDF to or for the benefit of any Risk Pool Dealer prior to the effective date of
such termination and upon any such termination, Monaco shall nevertheless remain
liable with respect to all Liabilities, and the performance of all duties,
created or arising theretofore or based on a commitment theretofore entered into
or any approval theretofore given to or for the benefit of any Risk Pool Dealer
(the “Prior Obligations”) to the full extent of Monaco’s liability therefor as
provided herein; provided that once such Prior Obligations as to any Risk Pool
Dealer have been repaid, Monaco’s liability with respect to the Guaranty of the
obligations of such Risk Pool Dealer shall be terminated in full, and CDF shall
not extend further credit to such Risk Pool Dealer under the Risk Pool
Facilities .

 

To the extent that Monaco or any Risk Pool Dealer makes a payment or payments to
CDF or CDF enforces its security interests or exercises its rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

Notwithstanding anything in this Guaranty to the contrary, the right of recovery
against Monaco under this Guaranty is limited to the extent it is judicially
determined with respect to Monaco that entering into this Guaranty would violate
Section 548 of the United States Bankruptcy Code or any comparable federal,
state or other laws relating to fraudulent transfers or the like, in which case
Monaco shall be liable under this Guaranty only for amounts aggregating up to
the largest amount that would not render Monaco’s obligations under this
Guaranty subject to avoidance under Section 548 of the United States Bankruptcy
Code or any such comparable laws.

 

5

--------------------------------------------------------------------------------


 

Monaco has made an independent investigation of the financial condition of each
Risk Pool Dealer and gives this Guaranty based on that investigation and not
upon any representation made by CDF.  Monaco has access to current and future to
the financial information of each Risk Pool A Dealer and Risk Pool B Dealer
which enables Monaco to remain continuously informed the financial condition of
each Risk Pool A Dealer and Risk Pool B Dealer.

 

5.             Repurchase Agreement.  All Inventory, whether financed for
Dealers under the Program or otherwise, remains subject to the terms of the
Floorplan Agreement dated May 14, 1993, as amended (“Repurchase Agreement”), and
the Terms Letter, in addition to the Guaranty.  Inventory financed under Risk
Pool Facilities will be subject to the Repurchase Agreement and the Terms Letter
and CDF will not request repurchase of the Risk Pool Inventory separately from
all other Inventory that is subject to the Repurchase Agreement and the Terms
Letter.

 

6.             Trademark/Name License.

 

6.1           Monaco Marks.  Subject to the provisions of this Agreement, Monaco
hereby grants CDF a limited, nonexclusive license to use those marks,
tradestyles, trademarks, service marks, logos or similar proprietary
designations of Monaco as from time to time permitted in writing by Monaco (the
“Monaco Marks”) in connection with the establishment, administration and
operation of the Program and financing programs provided under the Repurchase
Agreement.  Monaco represents and warrants to CDF that Monaco has the right to
grant the foregoing license.  CDF shall only use the Monaco Marks in connection
with the administration, marketing and promotion of the Program and financing
programs provided under the Repurchase Agreement.  As between the parties,
Monaco owns all rights in the Monaco Marks, and CDF shall not contest Monaco’s
rights in the Monaco Marks, either during the term of this Agreement or
thereafter.  CDF’s use of the Monaco Marks, and the goodwill associated with
such use, shall inure to the sole and exclusive benefit of Monaco.  CDF’s use of
the Monaco Marks shall be limited to the materials necessary to CDF’s
administration of the Program and financing programs provided under the
Repurchase Agreement, as well as to printed, electronic and broadcast matter
advertising and promotion of the Program and financing programs provided under
the Repurchase Agreement (collectively, “Program Materials”).  Use of the Monaco
Marks in connection with any Program Materials shall be subject to Monaco’s
prior written approval, which such approval shall not be unreasonably withheld,
and such Program Materials shall be used by CDF in all material respects as
approved by Monaco; provided, that once such approval is received, and in the
absence of a material alteration thereto by CDF, no further review or approval
shall be required for the continued use (including re-printing and
re-distribution) of such Program Materials by CDF.  The parties acknowledge and
agree that the quality control necessary to support the license granted hereby
is found in the terms and conditions of this Agreement.  Anything in the
foregoing to the contrary not withstanding, CDF shall cease use of Monaco Marks
upon the termination of this Agreement.  The foregoing to the contrary
notwithstanding, CDF may refer in any promotional materials or advertisements to
“Monaco,” “Monaco Coach” or “Monaco Coach Corporation” in a nominative sense and
to the extent necessary to make any disclosures in connection therewith and any
such use shall not constitute a use of Monaco’s name or logo type otherwise
prohibited hereby.

 

6.2           CDF Name.  Monaco may not, without CDF’s prior written consent,
use CDF’s name or logo type (or the name or logo type of any Affiliate of CDF)
in any advertisement, press release or promotional materials.  The foregoing to
the contrary notwithstanding, Monaco may refer in any promotional materials or
advertisements to “GE,” “GE CDF” or “GE Commercial Distribution Finance” in a
nominative sense and to the extent

 

6

--------------------------------------------------------------------------------


 

necessary to make any disclosures in connection therewith and any such use shall
not constitute a use of CDF’s name or logo type otherwise prohibited hereby.

 

7.             Termination/Exclusivity.  This Agreement shall be for an initial
term commencing on the date of this Agreement and ending on August 1, 2007, and
for successive two (2) year terms thereafter, unless at least 180 days prior to
the last day of the initial or any renewal term, either party gives notice to
the other of the termination of the Agreement to be effective on the last day of
the then current term.  During the term of this Agreement, Monaco shall not
enter into any agreement or arrangement with any other financial institution to
offer any financing program to any Dealer which is as favorable or more
favorable to the Dealers than the Program (other than existing floorplan
financing arrangements for specific Dealers and extensions, renewals or
refinancing thereof); provided, however, if CDF is unable to provide financing
to a particular Dealer in an amount satisfactory to the Dealer, Monaco may enter
into agreements or arrangements with another financial institution to assist
that Dealer to obtain the financing in an amount exceeding that made available
by CDF to such Dealer.  Monaco agrees to identify CDF as Monaco’s “preferred
financial source,” or other similar designation as mutually agreed upon, in
Monaco’s advertisements and other Dealer communications.

 

8.             Confidentiality.  The proprietary business information provided
by one party to the other regarding the implementation of this Agreement and the
financing programs provided under the Repurchase Agreement (together, the
“Confidential Information”) is intended to be confidential and shall not be made
available to third parties; provided, however, Monaco and CDF may provide the
Confidential Information to their respective agents, representatives, employees,
officers, directors, attorneys, accountants or advisers (“Agents”) and to their
respective corporate affiliates or their Agents as may be necessary to evaluate
the Confidential Information.  The term “Confidential Information” does not
include information which: (a) becomes generally available to the public, other
than a result of an unauthorized disclosure by either party; (b) becomes
available to either party on a non-confidential basis from a source (other than
the parties to this Agreement) which is to such party’s knowledge entitled to
disclose it; or (c) is either known by the disclosing party prior to the date of
this Agreement (other than solely as a result of the negotiations with respect
to this Agreement) or is developed by the disclosing party independent of the
Confidential Information.  Nothing herein shall be construed to prohibit either
party from disclosing the Confidential Information pursuant to any court or
governmental order, decree, regulation or statute.

 

Each party agrees that the terms and conditions, but not the existence, of this
Agreement shall be treated as the other’s Confidential Information and that no
reference to the terms and conditions of this Agreement may be made in any
manner without the prior written consent of the other party; provided, however,
that each party may disclose the terms and conditions of this Agreement:  (i) as
required by any court or other governmental body; (ii) as otherwise required by
law; (iii) to legal counsel of the parties; (iv) in connection with a securities
filing (provided that Monaco will consult with CDF to redact terms that CDF
reasonably determines to be sensitive to CDF’s business); (v) in confidence, in
connection with the enforcement of this Agreement or rights under this
Agreement; (vi) in confidence, in connection with a merger or acquisition or
proposed merger or acquisition, or the like; or (vii) consisting of the program
rates set forth herein to Dealers.

 

9.             Default/Remedies.  The occurrence of any of the following events
shall be deemed a “Default” under this Agreement:  (a) any party’s failure to
pay when due any amount owed to another party hereunder or under any other
agreement between CDF and Monaco within ten (10) days after receipt of notice
from the other party of such default; (b) any party’s failure to perform or
observe any material covenant, term or provision hereunder, and, if such default
is capable of cure, such party fails to make effect a cure of the default within
thirty (30)

 

7

--------------------------------------------------------------------------------


 

days after receipt of notice from the other party of such default; (c)
termination of the Guaranty or the Repurchase Agreement; (d) any party shall
cease existence; (e) any party ceases or suspends all or a all or substantially
all of its business to which this Agreement relates; (f) any party makes a
general assignment for the benefit of creditors; (g) any party becomes
voluntarily or involuntarily files a petition for bankruptcy under the Federal
Bankruptcy Code, any state, federal or provincial insolvency law or any similar
law; (h) any receiver is appointed for all or substantially all of the assets of
any party; or (i) there is any material adverse change in any party’s financial
condition.  Upon the occurrence of any Default, any party shall have the right,
at its option, to immediately exercise one or more of the following remedies:
(a) in the case of CDF, refuse to extend any further financing to Dealers; (b)
terminate this Agreement; or (c) exercise any other rights it may have under the
laws of the state governing this Agreement.

 

10.           Amendment, Changes and Modification.  This Agreement may be
amended, changed or modified only as may be agreed upon in writing by Monaco and
CDF from time to time.  The express terms of this Agreement will not be modified
by any course of dealing, usage of trade, or custom of trade which may deviate
from the terms hereof.

 

11.           Binding Effect.  This Agreement will be binding upon the parties,
their successors and assigns, provided, however, that Monaco shall not assign or
attempt to assign this Agreement, any other agreement or any of its interests
under this Agreement, without the prior written consent of CDF, which consent
will not be unreasonably withheld.

 

12.           Entire Agreement.  This Agreement and the Terms Letter embodies
the entire agreement of the parties relating to the subject matter contained
herein.  There are no promises, terms, conditions, obligations or warranties
other than those contained in this Agreement and the Terms Letter.  This
Agreement and the Terms Letter supersede all prior communications,
representations or agreements, verbal or written, between the parties relating
to this Agreement.

 

13.           Headings.  The headings to the sections of this Agreement are
included only for the convenience of the parties and will not have the effect of
defining, diminishing or enlarging the rights of the parties or affecting the
construction or interpretation of any portion of this Agreement.

 

14.           Interpretation.  For the purpose of construing this Agreement,
unless the context otherwise requires, words in the singular will be deemed to
include words in the plural, and vice versa.

 

15.           Notices.  Any notice under the Agreement, will be in writing.  Any
notice to be given or document to be delivered under the Agreement will be
deemed to have been duly given upon delivery, if delivered in person or by any
expedited delivery service which provides proof of delivery, upon tested telex
or facsimile transmission, or on the fifth Business Day after mailing, if mailed
by certified mail, return receipt requested, postage prepaid mail, addressed to
CDF or Monaco at the appropriate addresses.  The addresses for notices are those
set forth below or such other addresses as may be hereafter specified by written
notice by the parties:

 

to CDF

 

GE Commercial Distribution Finance Corporation

 

 

2625 South Plaza Drive

 

 

Suite 201

 

 

Tempe, Arizona 85282

 

 

Attention: Leonard Buchan

 

 

Facsimile No.: (480) 829-3963

 

8

--------------------------------------------------------------------------------


 

with a copy to:

 

GE Commercial Distribution Finance Corporation

 

 

5595 Trillium Boulevard

 

 

Hoffman Estates, Illinois 60192

 

 

Attention: General Counsel

 

 

Facsimile No.: (847) 747-7455

 

 

 

to Monaco:

 

Monaco Coach Corporation

 

 

91320 Industrial Way

 

 

Coburg, Oregon 97408

 

 

Attention: Chief Financial Officer

 

 

Facsimile No.: (541) 681-8039

 

16.           No Third Party Beneficiary Rights and Reliance.  No person or
entity not a party to this Agreement, including any Dealer, will have any
benefit under this Agreement nor have third-party beneficiary rights as a result
of any of this Agreement, nor will any party be entitled to rely on any actions
or inactions of CDF or Monaco or their agents, respectively, all of which are
done for the sole benefit and protection of CDF or Monaco, respectively.

 

17.           Relationship of the Parties.  Neither CDF on the one hand nor
Monaco on the other hand will be deemed a partner, joint venturer or related
entity of the other by reason of this Agreement.

 

18.           Severability.  If any provision of this Agreement (either
generally, or as to a specific application to a set of facts) will be held to be
invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability will not affect any other provision of this Agreement (either
in its entirety, or as to or the application of such provision to any other set
of facts), but this Agreement will be construed as if such invalid, illegal or
unenforceable provision never had been included in this Agreement.

 

19.           Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and the parties hereto may execute this Agreement by signing any
such counterpart.

 

20.           BINDING ARBITRATION.  Any controversy or claim arising out of or
relating to this Agreement, the relationship resulting in or from this
Agreement, the breach of any duties hereunder or any other relationship,
transaction or dealing between the parties (collectively “Disputes”) will be
settled by binding arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (“AAA”).  Any arbitration
proceeding must be instituted, with respect to any Dispute, within two (2) years
after the date the incident giving rise thereto occurred, whether or not any
damage was sustained or capable of ascertainment or either party knew of such
incident.  Failure to institute an arbitration proceeding within such period
will constitute an absolute bar and waiver to the institution of any proceeding,
whether arbitration or a court proceeding, with respect to such Dispute. 
Notwithstanding the foregoing, this limitations provision will be suspended
temporarily as of the date any of the following events occur with respect to
Dealer or either party hereto and will not resume until the date the Dealer or
either party hereto is no longer subject to:  (i) bankruptcy, (ii) receivership,
(iii) any proceeding regarding an assignment for the benefit of creditors, or
(iv) any legal proceeding, civil or criminal, which prohibits either party from
foreclosing any interest it might have in the collateral of the Dealer. 
Arbitration claims may be filed in any AAA office.  Notwithstanding the
foregoing, the parties agree that either party may pursue claims against the
other that do not exceed Fifteen Thousand Dollars ($15,000) in the aggregate in
a court of competent jurisdiction.  Except as otherwise stated herein, all
notices, arbitration claims, responses, requests and documents will be
sufficiently given or served if mailed or delivered: (a) to CDF at 5595 Trillium

 

9

--------------------------------------------------------------------------------


 

Boulevard, Hoffman Estates, Illinois. 60192, Attention:  General Counsel; and
(b) to any other party at the address specified herein; or such other address as
the parties may specify from time to time in writing.  The parties agree that
all arbitrators selected will be attorneys with at least five (5) years secured
transactions experience.  A panel of three arbitrators shall hear all claims
exceeding One Million Dollars ($1,000,000), exclusive of interest, costs and
attorneys’ fees.  Each party hereby consents to a documentary hearing for all
arbitration claims, by submitting the dispute to the arbitrator(s) by written
briefs and affidavits, along with relevant documents.  However, arbitration
claims will be submitted by way of an oral hearing, if any party requests an
oral hearing within forty (40) days after service of the claim, and that party
remits the appropriate deposit for AAA’s fees and arbitrator compensation within
ten (10) days of making the request.  Each party agrees that failure to timely
pay all fees and arbitrator compensation billed to the party requesting the oral
hearing will be deemed such party’s consent to submitting the Dispute to the
arbitrator on documents and such party’s waiver of its request for oral hearing.
The site of all oral arbitration hearings will be in the Division of the Federal
Judicial District in which AAA maintains a regional office that is closest to
Monaco.  Any award rendered by the arbitrator(s) may be entered as a judgment or
order and confirmed or enforced by either party in any state or federal court
having competent jurisdiction thereof.  Nothing herein will be construed to
prevent CDF’s or Monaco’s use of bankruptcy, receivership, injunction,
repossession, replevin, claim and delivery, sequestration, seizure, attachment,
foreclosure, and/or any other prejudgment or provisional action or remedy
relating to any Inventory for any current or future debt owed by either party to
the other.  Any such action or remedy will not waive CDF’s or Monaco’s right to
compel arbitration of any Dispute.  The non-prevailing party will pay all of the
costs and expenses (including, without limitation, reasonable attorneys’ fees)
incurred by the prevailing party in any arbitration proceeding.  If either party
brings or appeals any judicial action to vacate or modify any award rendered
pursuant to arbitration or opposes the confirmation of such award and the party
bringing or appealing such action or opposing confirmation of such award does
not prevail, such party will pay all of the costs and expenses (including,
without limitation, court costs, arbitrators fees and expenses and attorneys’
fees) incurred by the other party in defending such action.  Additionally, if
either party brings any action for judicial relief in the first instance without
pursuing arbitration prior thereto, the party bringing such action for judicial
relief will be liable for and will immediately pay to the other party all of the
other party’s costs and expenses (including, without limitation, court costs and
attorneys’ fees) to stay or dismiss such judicial action and/or remove it to
arbitration.  The failure of either party to exercise any rights granted
hereunder shall not operate as a waiver of any of those rights.  This Agreement
concerns transactions involving commerce among the several states.  The
arbitrators will not be empowered to award exemplary or punitive damages.  The
arbitrator(s) will decide if any inconsistency exists between the rules of the
applicable arbitral forum and the arbitration provisions contained herein.  If
such inconsistency exists, the arbitration provisions contained herein will
control and supersede such rules. The agreement to arbitrate will survive
termination of this Agreement.

 

21.           JURY TRIAL WAIVER; CONSENT TO JURISDICTION; PUNITIVE DAMAGE
WAIVER. IF THIS AGREEMENT IS FOUND TO BE NOT SUBJECT TO ARBITRATION, ANY LEGAL
PROCEEDING WITH RESPECT TO ANY DISPUTE WILL BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE WITHOUT A JURY.  MONACO AND CDF WAIVE ANY RIGHT TO A
JURY TRIAL IN ANY SUCH PROCEEDING. SIMILARLY, IF THIS AGREEMENT OR A PARTICULAR
DISPUTE HEREUNDER IS NOT SUBJECT TO ARBITRATION, MONACO HEREBY CONSENTS TO THE
JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURT LOCATED WITHIN ILLINOIS AND
WAIVES ANY OBJECTION WHICH MONACO MAY HAVE BASED ON IMPROPER VENUE OR FORUM NON
CONVENIENS TO THE CONDUCT OF ANY ACTION OR PROCEEDING IN ANY SUCH COURT. THE
PARTIES HEREBY WAIVE ANY RIGHT TO PUNITIVE DAMAGES OF ANY

 

10

--------------------------------------------------------------------------------


 

KIND AGAINST THE OTHER IN ANY PROCEEDING OR AWARD, WHETHER IN ARBITRATION OR
LITIGATION.

 

22.           Governing Law. The laws of the state of Illinois will govern this
agreement and all transactions hereunder as to interpretation, enforcement,
validity, construction, effect and in all other respects; provided, however,
that the Federal Arbitration Act (“FAA”), to the extent inconsistent, will
supersede the laws of such state and govern all arbitration proceedings
hereunder.

 

IN WITNESS WHEREOF, the parties have, by their duly authorized officers,
executed this Agreement as of the 28th day of June, 2005.

 

THIS AGREEMENT CONTAINS BINDING ARBITRATION, JURY WAIVER AND PUNITIVE DAMAGES
WAIVER PROVISIONS

 

 

MONACO COACH CORPORATION

 

 

By:

/s/: John W. Nepute

 

 

Print Name: John W. Nepute

 

Title: President

 

 

GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION

 

 

By:

/s/: Leonard F. Buchan

 

 

Print Name: Leonard F. Buchan

 

Title: President, RV Group

 

11

--------------------------------------------------------------------------------


 

Exhibit A

 

Risk Pool Designation

 

Dealer Name:

 

Pursuant to the Program Agreement between Monaco Coach Corporation and GE
Commercial Distribution Finance Corporation, Dealer is placed in (check ý the
applicable option):

 

ý                 Risk Pool A

 

ý                 Risk Pool B

 

The amount of Dealer’s credit facility for the indicated Risk Pool is $

 

Date:                      , 20

 

 

MONACO COACH CORPORATION

GE COMMERCIAL DISTRIBUTION

 

FINANCE CORPORATION

 

 

By:

 

 

By:

 

 

 

 

Print Name:

 

 

Print Name:

 

 

 

 

Title:

 

 

Title:

 

 

 

12

--------------------------------------------------------------------------------